

116 SRES 568 ATS: Recognizing the roles and contributions of the teachers of the United States in building and enhancing the civic, cultural, and economic well-being of the United States.
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 568IN THE SENATE OF THE UNITED STATESMay 11, 2020Ms. Collins (for herself, Mr. Brown, Mr. Manchin, Mrs. Murray, Ms. Rosen, Mr. Whitehouse, Ms. Klobuchar, Mr. Reed, Mr. Van Hollen, Ms. Hirono, Mr. Bennet, Mrs. Shaheen, Mr. Wyden, Ms. Smith, Mr. Durbin, Mrs. Hyde-Smith, Ms. Baldwin, Mr. Braun, Mr. King, Mr. Boozman, Mr. Booker, Mrs. Capito, Mr. Blumenthal, Mr. Young, Mr. Murphy, Mr. Hoeven, Mr. Jones, Mr. Rubio, Mr. Casey, Mr. Lankford, Ms. Hassan, Mr. Peters, Mr. Carper, Mr. Coons, Ms. Warren, Mr. Kaine, and Mrs. Feinstein) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the roles and contributions of the teachers of the United States in building and enhancing the civic, cultural, and economic well-being of the United States.Whereas education and knowledge are the foundation of the current and future strength of the United States;Whereas teachers and other education staff have earned and deserve the respect of their students and communities for the selfless dedication of the teachers and staff to community service and the futures of the children of the United States;Whereas, despite school closures due to the COVID–19 pandemic, teachers and other education staff have stepped up in new ways to support their students and communities, including by—(1)coordinating remote learning; (2)supporting the mental health of students;(3)providing meals to students in need; and (4)distributing technology to students;Whereas the purposes of National Teacher Appreciation Week, celebrated from May 4, 2020, through May 8, 2020, are—(1)to raise public awareness of the unquantifiable contributions of teachers; and(2)to promote greater respect and understanding for the teaching profession; andWhereas students, schools, communities, and a number of organizations representing educators are recognizing the importance of teachers during National Teacher Appreciation Week: Now, therefore, be itThat the Senate—(1)thanks the teachers of the United States; and(2)promotes the profession of teaching and the contributions of educators by encouraging students, parents, school administrators, and public officials to recognize National Teacher Appreciation Week.